Per Curiam.
— Had the suit been on the mortgage, the witness and the plaintiff having concurrent interests in the land, would have had direct and conflicting interests in the event of the contest, which would have rendered the former incompetent. The action is, however, on the bond, and although the mortgaged premises may possibly be levied under the judgment, that is by no means a necessary consequence, the personal estate of the defendant being equally *280liable; so that the interest of the witness depending on the contingency of the fund for payment of his debt, being taken away by a superior lien, affected his credibility, but not his competency.
Judgment reversed, and a venire facias de novo awarded.